EXHIBIT (17)(b)(i) Annual Report January 31, 2009 EATON VANCE MUNICIPALS TRUST II Hawaii Insured Municipals Kansas IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS, AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio (if applicable) will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Municipals Funds as of Januar y 31, 2009 Table of Contents Managements Discussion of Fund Performance 2 Performance Information and Portfolio Composition Hawaii 4 Insured Municipals 6 Kansas 8 Fund Expenses 10 Financial Statements 12 Federal Tax Information 43 Special Meeting of Shareholders 44 Board of Trustees Annual Approval of the Investment Advisory Agreements 45 Management and Organization 48 1 Eaton Vance Municipals Funds as of Januar y 31, 2009 Management's Discussion of Fund Performance Economic and Market Conditions The U.S. economy, as measured by gross domestic product (GDP), contracted in the fourth quarter of 2008 by a staggering 6 .2%, after contracting 0 .3% in the third quarter, according to the U.S. Department of Commerce . In the first and second quarters, the economy grew by 0 .9% and 2 .8%, respectively. Most of the major GDP components contributed to the decline; however, particularly influential was a sharp downturn in consumer spending, which continued to weigh on the economy in early 2009 . While high commodity prices have eased since their summertime peaks, consumers continued to pare spending as they remained cautious of what increasingly has become a weaker economic environment . Rising unemployment levels, at a five-year high at period end, have led to constrained personal consumption and overall economic contraction . The housing market continued to weigh on the economy, with new home sales continuing to fall and existing home sales beginning to stabilize only as cautious buyers begin to see value in distressed pricing . Low home prices continued to pressure consumers and banks, causing increased bank foreclosures and more write-downs of mortgage-backed securities at commercial banks and financial institutions . For the year that ended January 31, 2009, the capital markets have experienced historic events resulting in unprecedented volatility. During September 2008, for example, the federal government took control of federally chartered mortgage giants Fannie Mae and Freddie Mac . During the same month, Lehman Brothers filed for bankruptcy protection; Bank of America announced its acquisition of Merrill Lynch; and Goldman Sachs and Morgan Stanley petitioned the Federal Reserve (the Fed) to become bank holding companies, a step that brings greater regulation but also easier access to credit . These actions, in conjunction with the announcement of Bear Stearns acquisition by JPMorgan Chase in March 2008, drastically redefined the Wall Street landscape . In addition to the independent Wall Street brokerages, the banking sector was shaken by the failure of Washington Mutual and the sale of Wachovia . In the insurance sector, the federal government provided more than $150 billion in loans to help stabilize American International Group (AIG) . Finally, Congress approved a $700 billion program authorizing the federal government to purchase troubled assets from financial institutions, a program that has continued to evolve since the bill was enacted into law. During the period, the Fed lowered the federal funds rate to a range of 0 .0% to 0 .25% from 4 .25% at December 31, 2007 . In addition to its interest-rate policy, the Fed has also taken extraordinary action through a variety of innovative lending techniques in an attempt to ease the credit crisis . Management Discussion Relative to their primary benchmark, the Barclays Capital Municipal Bond Index 1 (the Index)  a broad-based, unmanaged index of municipal bonds  the Funds underperformed for the year ending January 31, 2009 . As a result of an active management style that focuses on income and longer call protection, the Funds generally hold longer-maturity bonds . Management believes that much of the Funds under-performance can be attributed to the shift of investors capital into shorter-maturity bonds, a result of the broader-based credit crisis that has rattled the fixed-income markets since the summer of 2007 . The move to shorter-term investments was originally driven by uncertainty surrounding financial companies exposure to subprime mortgage-backed debt but later spread to the muni market when major municipal bond insurers suffered rating downgrades due to their exposure to mortgage-related structured products . Management has historically used Treasury futures to seek to offset interest-rate volatility associated with investing in longer-maturity municipal bonds . Investors flight to quality during the period pushed Treasury yields to historic lows, hurting the Funds performance . 1 Formerly called Lehman Brothers Municipal Bond Index. It is not possible to invest directly in an Index. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance Municipals Funds as of Januar y 31, 2009 Management's Discussion of Fund Performance In mid-December 2008, the municipal market began to rally  with longer-maturity municipals performing better than shorter-maturity bonds  as buyers returned to the market . This trend continued through the end of the period . Despite the muni markets rebound, the ratio of yields on current coupon AAA-rated insured municipal bonds to the yield on 30-year Treasury bonds was 141 .7% as of January 31, 2009, indicating municipals continued to represent relative value when compared to their taxable counterparts . 1 We believe the 2008 spike in this ratio to over 200%, as compared with the long-term average of 85%-90%, was the result of continued dislocation in the fixed-income marketplace caused by a flight to Treasury securities, municipal bond insurance companies risks and the decentralized nature of the municipal marketplace . Historically, such a spike in this ratio is a rare occurrence in the muni bond market and is generally considered a signal that municipal bonds are significantly undervalued relative to taxable Treasury bonds . As more buyers return to the municipals market, we would expect this ratio of relative value to normalize further. Against this backdrop, we continue to manage our municipal funds with the same relative value approach that we have traditionally employed  maintaining a long-term perspective when markets exhibit extreme short-term volatility. We believe this approach has provided excellent long-term benefits to our investors over time . 1 Source: Bloomberg L.P. Yields are a compilation of a representative variety of general obligations and are not necessarily representative of a Funds yield. 3 Eaton Vance Hawaii Municipals Fund as of Januar y 31, 2009 P erformance Information The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Municipal Bond Long 22+ Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Municipal Bond Long 22+ Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Fund Performance 1 Class A Class B Class C Share Class Symbol ETHWX EVHWX ECHWX Average Annual Total Returns (at net asset value) One Year -11.62 % -12.37 % -12.37 % Five Years -0.21 -0.95 N.A. Ten Years 2.20 1.44 N.A. Life of Fund  3.22 2.73 -10.13 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -15.84 % -1 % -13.22 % Five Years -1.17 -1.28 N.A. Ten Years 1.71 1.44 N.A. Life of Fund  2.89 2.73 -10.13  Inception dates: Class A: 3/14/94; Class B: 3/2/94; Class C: 10/1/07 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 1.14 % 1.89 % 1.89 % Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 4.77 % 4.01 % 4.01 % Taxable-Equivalent Distribution Rate 8.00 6.72 6.72 SEC 30-day Yield 5 3.84 3.44 3.56 Taxable-Equivalent SEC 30-day Yield 6.44 5.77 5.97 Index Performance 6 (Average Annual Total Returns) Barclays Capital Municipal Bond Index Barclays Capital Municipal Bond Long 22+ Index One Year -0.16 % -10.66 % Five Years 3.33 1.55 Ten Years 4.51 3.72 Lipper Averages 7 (Average Annual Total Returns) Lipper Other St ates Municipal Debt Funds Classification One Year -4.39 % Five Years 1.80 Ten Years 3.05 P ortfolio Manager: Robert B. Macintosh, CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Hawaii Municipals Fund Class B vs. Barclays Capital Municipal Bond Index and Barclays Capital Municipal Bond Long 22+ Index* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 3/2/94. A $10,000 hypothetical investment at net asset value in Class A and Class C on 1/31/99 and 10/1/07 (commencement of operations), respectively, would have been valued at $12,438 ($11,847 at the maximum offering price) and $8,670, respectively, on 1/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 6/1/08. Includes interest expense of 0.31% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 40.36% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 148, 133 and 114 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 4 Eaton Vance Hawaii Municipals Fund as of Januar y 31, 2009 PortfolioComposition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 1/31/09, is as follows, and the average rating is AA. AAA % BBB % AA % B % A % Fund Statistics 2  Number of Issues: 48  Average Maturity: 17.2 years  Average Effective Maturity: 14.8 years  Average Call Protection: 8.1 years  Average Dollar Price: $  TOB Leverage 3 : 1.3 % 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. Tender option bonds (TOBs) are a form of investment leverage that create an opportunity for increased income but, at the same time, create special risks (including the likelihood of volatility of net asset value). TOB leverage represents the amount of Floating Rate Notes outstanding at 1/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect the effect of TOBs purchased in secondary market transactions. 5 Eaton Vance Insured Municipals Fund as of Januar y 31, 2009 P erformance Information The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Municipal Bond Long 22+ Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Municipal Bond Long 22+ Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Fund Performance 1 Class A Class B Class C Share Class Symbol EAFIX EBFIX EFICX Average Annual Total Returns (at net asset value) One Year -10.69 % -11.40 % -11.39 % Five Years -0.15 -0.88 N.A. Ten Years 2.41 1.65 N.A. Life of Fund  4.33 3.53 -3.64 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -14.96 % -15.66 % -12.24 % Five Years -1.12 -1.21 N.A. Ten Years 1.91 1.65 N.A. Life of Fund  3.99 3.53 -3.64  Inception dates: Class A: 3/3/94; Class B: 3/2/94; Class C: 6/2/06 Total annual Operating expenses 2 Class A Class B Class C Expense Ratio 1.27 % 2.02 % 2.01 % Distribution rates/Yields Class A Class B Class C Distribution Rate 3 4.98 % 4.22 % 4.22 % Taxable-Equivalent Distribution Rate 7.66 6.49 6.49 SEC 30-day Yield 5 4.24 3.69 3.76 Taxable-Equivalent SEC 30-day Yield 6.52 5.68 5.78 Index Performance 6 (Average Annual Total Returns) B arclays Capital Municipal Bond Index Barclays Capital Municipal Bond Long 22+ Index One Year -0.16 % -10.66 % Five Years 3.33 1.55 Ten Years 4.51 3.72 Lipper Averages 7 (Average Annual Total Returns) Lipper Insured Municipal Debt Funds Classification One Year -3.19 % Five Years 1.71 Ten Years 3.14 Portfolio Manager: Craig R . Rrandon, CF A Comparison of Change in Value of a $10,000 Investment in Eaton Vance Insured Municipals Fund Class B vs. Barclays Capital Municipal Bond Index and Barclays Capital Municipal Bond Long 22+ Index* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 3/2/94. A $10,000 hypothetical investment at net asset value in Class A and Class C on 1/31/99 and 6/2/06 (commencement of operations), respectively, would have been valued at $12,688 ($12,086 at the maximum offering price) and $9,058, respectively, on 1/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 6/1/08. Includes interest expense of 0.56% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 35.00% federal income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Insured Municipal Debt Funds Classification contained 38, 34 and 30 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 6 Eaton Vance Insured Municipals Fund as of Januar y 31, 2009 Portfolio Composition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 1/31/09, is as follows, and the average rating is AA+. AAA % BBB % AA % A % Fund Statistics 2  Number of Issues: 76  Average Maturity: 24.1 years  Average Effective Maturity: 20.4 years  Average Call Protection: 10.9 years  Average Dollar Price: $  TOB Leverage 3 : 2.3% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. Tender option bonds (TOBs) are a form of investment leverage that create an opportunity for increased income but, at the same time, create special risks (including the likelihood of volatility of net asset value). TOB leverage represents the amount of Floating Rate Notes outstanding at 1/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect the effect of TOBs purchased in secondary market transactions. 7 Eaton Vance Kansas Municipals Fund as of Januar y 31, 2009 Performance Information The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Municipal Bond Long 22+ Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Municipal Bond Long 22+ Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Fund Performance 1 Class A Class B Class C Share Class Symbols ETKSX EVKSX ECKSX Average Annual Total Returns (at net asset value) One Year -8.39 % -9.11 % -9.00 % Five Years 0.65 -0.06 N.A. Ten Years 2.94 2.19 N.A. Life of Fund  4.01 3.41 -2.04 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -12.76 % -13.49 % -9.88 % Five Years -0.31 -0.40 N.A. Ten Years 2.44 2.19 N.A. Life of Fund  3.67 3.41 -2.04  Inception dates: Class A: 3/3/94; Class B: 3/2/94; Class C: 6/2/06 Total annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.87 % 1.63 % 1.62 % D istribution R ates/Yields Class A Class B Class C Distribution Rate 3 4.65 % 3.90 % 3.89 % Taxable-Equivalent Distribution Rate 7.65 6.41 6.40 SEC 30-day Yield 5 3.86 3.35 3.35 Taxable-Equivalent SEC 30-day Yield 6.35 5.51 5.51 Index Performance 6 (Average Annual Total Returns) Barclays Capital Municipal Bond Index Barclays Capital Municipal Bond Long 22+ Index One Year -0.16 % -10.66 % Five Years 3.33 1.55 Ten Years 4.51 3.72 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification One Year -4.39 % Five Years 1.80 Ten Years 3.05 Portfolio Manager: Adam Weigold, CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Kansas Municipals Fund Class B vs. Barclays Capital Municipal Bond Index and Barclays Capital Municipal Bond Long 22+ Index* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 3/2/94. A $10,000 hypothetical investment at net asset value in Class A and Class C on 1/31/99 and 6/2/06 (commencement of operations), respectively, would have been valued at $13,360 ($12,726 at the maximum offering price) and $9,454, respectively, on 1/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 6/1/08. Includes interest expense of 0.15% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 39.19% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 148, 133 and 114 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 8 Eaton Vance Kansas Municipals Fund as of Januar y 31, 2009 Portfolio Composition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 1/31/09, is as follows, and the average rating is AA. AAA % BBB % AA % A % Fund Statistics 2  Number of Issues: 72  Average Maturity: 19.8 years  Average Effective Maturity: 16.4 years  Average Call Protection: 8.3 years  Average Dollar Price: $91.01  TOB Leverage 3 : 0.9% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. Tender option bonds (TOBs) are a form of investment leverage that create an opportunity for increased income but, at the same time, create special risks (including the likelihood of volatility of net asset value). TOB leverage represents the amount of Floating Rate Notes outstanding at 1/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect the effect of TOBs purchased in secondary market transactions. 9 Eaton Vance Municipals Funds as o f Januar y 31, 2009 FUND EXPENSES Example: As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2008  January 31, 2009). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Eaton Vance Hawaii Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/08) (1/31/09) (8/1/08  1/31/09) Actual Class A $ 1,000.00 $ 913.60 $ 5.19 Class B $ 1,000.00 $ 909.90 $ 8.79 Class C $ 1,000.00 $ 909.90 $ 8.74 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,019.70 $ 5.48 Class B $ 1,000.00 $ 1,015.90 $ 9.27 Class C $ 1,000.00 $ 1,016.00 $ 9.22 * Expenses are equal to the Funds annualized expense ratio of 1.08% for Class A shares, 1.83% for Class B shares and 1.82% for Class C shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2008. 10 Eaton Vance Municipals Funds as o f Januar y 31, 2009 FUND EXPENSES CONTD Eaton Vance Insured Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/08 ) (1/31/09) (8/1/08  1/31/09) Actual Class A $ 1,000.00 $ 912.10 $ 5.09 Class B $ 1,000.00 $ 908.10 $ 8.68 Class C $ 1,000.00 $ 909.10 $ 8.59 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,019.80 $ 5.38 Class B $ 1,000.00 $ 1,016.00 $ 9.17 Class C $ 1,000.00 $ 1,016.10 $ 9.07 * Expenses are equal to the Funds annualized expense ratio of 1.06% for Class A shares, 1.81% for Class B shares and 1.79% for Class C shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2008. Eaton Vance Kansas Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/08) (1/31/09) (8/1/08  1/31/09) Actual Class A $ 1,000.00 $ 931.00 $ 4.13 Class B $ 1,000.00 $ 928.60 $ 7.76 Class C $ 1,000.00 $ 926.60 $ 7.75 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,020.90 $ 4.32 Class B $ 1,000.00 $ 1,017.10 $ 8.11 Class C $ 1,000.00 $ 1,017.10 $ 8.11 * Expenses are equal to the Funds annualized expense ratio of 0.85% for Class A shares, 1.60% for Class B shares and 1.60% for Class C shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2008. 11 Eaton Vance Hawaii Municipals Fund as o f Januar y 31, 2009 PORTFOLIO OF INVESTMENTS Tax -Exempt Investments  95. 9% Principal Amount (000s omitted) Security Value Education  2.5% $ 300 Hawaii Department of Budget and Finance, (Chaminade University of Honolulu), 4.75%, 1/1/36 $ 198,972 350 Hawaii Department of Budget and Finance, (Mid Pacific Institute), 4.625%, 1/1/36 229,348 $ 428,320 Electric Utilities  2.2% $ 500 Puerto Rico Electric Power Authority, 0.00%, 7/1/17 $ 371,980 $ 371,980 Escrowed / Prerefunded  5.8% $ 750 Honolulu, Escrowed to Maturity, 4.75%, 9/1/17 $ 889,717 95 Honolulu, Escrowed to Maturity, 6.00%, 1/1/10 99,773 $ 989,490 General Obligations  3.1% $ 305 Maui County, 5.00%, 3/1/21 $ 318,182 285 Puerto Rico, 0.00%, 7/1/15 204,220 $ 522,402 Hospital  3.1% $ 100 Hawaii Department of Budget and Finance, (Hawaii Pacific Health), 5.60%, 7/1/33 $ 80,990 400 Hawaii Department of Budget and Finance, (Wilcox Memorial Hospital), 5.35%, 7/1/18 375,316 95 Hawaii Department of Budget and Finance, (Wilcox Memorial Hospital), 5.50%, 7/1/28 77,517 $ 533,823 Industrial Development Revenue  3.6% $ 315 Hawaii Department of Transportation Special Facilities, (Continental Airlines), (AMT), 7.00%, 6/1/20 $ 229,304 600 Virgin Islands Public Financing Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 375,840 $ 605,144 Insured-Education  9.1% $ 420 Hawaii State Housing Development Corp., (University of Hawaii), (AMBAC), 5.65%, 10/1/16 $ 421,180 500 University of Hawaii, (MBIA), 3.50%, 7/15/27 384,085 Principal Amount (000s omitted) Security Value Insured-Education (continued) $ 375 University of Hawaii, (MBIA), 4.25%, 7/15/30 $ 312,638 500 University of Hawaii, (MBIA), 4.50%, 7/15/32 431,290 $ 1,549,193 Insured-Electric Utilities  3.4% $ 250 Hawaii Department of Budget and Finance, (Hawaii Electric Co.), (AMBAC), (AMT), 5.75%, 12/1/18 $ 230,945 500 Hawaii Department of Budget and Finance, (Hawaii Electric Co.), (FGIC), (AMT), 4.80%, 1/1/25 347,065 $ 578,010 Insured-Escrowed / Prerefunded  3.8% $ 85 Hawaii Airports System, (MBIA), (AMT), Escrowed to Maturity, 6.90%, 7/1/12 $ 90,983 250 Honolulu, City and County Board Water Supply Systems, (FSA), Prerefunded to 7/1/11, 5.25%, 7/1/31 274,733 250 Honolulu, City and County Wastewater System, (AMBAC), Prerefunded to 7/1/11, 5.50%, 7/1/14 276,220 $ 641,936 Insured-General Obligations  17.4% $ 1,000 Hawaii, (MBIA), 5.25%, 5/1/24 $ 1,038,650 350 Hawaii County, (FGIC), (MBIA), 5.55%, 5/1/10 368,245 200 Honolulu, City and County, (FGIC) (MBIA), 5.25%, 7/1/12 223,204 500 Honolulu, City and County, (FSA), 5.00%, 7/1/29 502,370 300 Kauai County, (MBIA), 5.00%, 8/1/24 303,159 290 Maui County, (MBIA), 5.00%, 3/1/25 295,902 230 Puerto Rico, (FSA), 5.25%, 7/1/27 227,847 $ 2,959,377 Insured-Lease Revenue / Certificates of Participation  4.6% $ 805 Hawaii State Housing Development Corp., (Kapolei Office), (FSA), 5.00%, 11/1/31 $ 780,472 $ 780,472 Insured-Special Tax Revenue  2.2% $ 95 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/28 $ 23,251 800 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/43 60,696 2,675 Puerto Rico Infrastructure Financing Authority, (FGIC), 0.00%, 7/1/42 218,761 See notes to financial statements 12 Eaton Vance Hawaii Municipals Fund as o f Januar y 31, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue (continued) $ 770 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 $ 29,614 140 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 12,116 280 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 22,529 225 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 16,781 $ 383,748 Insured-Transportation  22.1% $ 900 Hawaii, State Harbor Revenue, (FSA), (AMT), 5.00%, 1/1/23 $ 818,208 500 Hawaii, State Harbor Revenue, (FSA), (AMT), 5.00%, 1/1/31 410,965 575 Hawaii Airports System, (FGIC), (MBIA), (AMT), 5.25%, 7/1/21 532,364 250 Hawaii Highway, (FSA), 5.00%, 7/1/22 257,565 480 Puerto Rico Highway and Transportation Authority, (AGC), 5.25%, 7/1/36 465,067 440 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 424,725 1,000 Puerto Rico Highway and Transportation Authority, (MBIA), 5.25%, 7/1/32 844,290 $ 3,753,184 Insured-Water and Sewer  7.6% $ 1,000 Honolulu, City and County Wastewater System, (FGIC), (MBIA), 0.00%, 7/1/18 $ 674,470 700 Honolulu, City and County Wastewater System, (MBIA), 4.50%, 7/1/37 616,343 $ 1,290,813 Special Tax Revenue  5.4% $ 250 Hawaii Highway Revenue, 5.50%, 7/1/18 $ 298,682 505 Puerto Rico Sales Tax Financing, 5.25%, 8/1/57 414,115 250 Virgin Islands Public Facilities Authority, 5.625%, 10/1/25 214,378 $ 927,175 Total Tax-Exempt Investments  95.9% (identified cost $17,916,978) $ 16,315,067 Other Assets, Less Liabilities  4.1% $ 692,604 Net Assets  100.0% $ 17,007,671 Industry and sector classifications are unaudited. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association The Fund invests primarily in debt securities issued by Hawaii municipalities. In addition, 19.6% of the Funds net assets at January 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2009, 73.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.6% to 37.8% of total investments. (1) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. (2) Security represents the underlying municipal bond of a tender option bond trust (see Note 1I). See notes to financ ial statements 13 Eaton Vance Insured Municipals Fund as o f Januar y 31, 2009 PORTFOLIO OF INVESTMENTS Tax -Exempt Investments  99. 1% Principal Amount (000s omitted) Security Value Education  2.2% $ 1,000 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.50%, 11/15/36 $ 1,049,320 $ 1,049,320 Hospital  1.2% $ 860 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.00%, 11/15/38 $ 558,613 $ 558,613 Housing  0.3% $ 160 Pinellas County, FL, Housing Finance Authority, (SFMR), (GNMA), (AMT), 5.80%, 3/1/29 $ 156,101 $ 156,101 Industrial Development Revenue  2.1% $ 1,240 Liberty Development Corp., NY, (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 $ 1,006,682 $ 1,006,682 Insured-Education  5.2% $ 1,000 New York State Dormitory Authority, (AGC), 5.00%, 7/1/25 $ 1,019,910 1,000 University of South Alabama, (BHAC), 5.00%, 8/1/38 983,330 495 University of Vermont and State Agricultural College, (MBIA), 5.00%, 10/1/40 451,559 $ 2,454,799 Insured-Electric Utilities  3.3% $ 500 Indiana Municipal Power Agency, (MBIA), 5.00%, 1/1/42 $ 438,870 650 Puerto Rico Electric Power Authority, (FGIC), (MBIA), 5.25%, 7/1/34 537,004 600 Puerto Rico Electric Power Authority, (MBIA), 5.50%, 7/1/16 599,970 $ 1,575,844 Insured-General Obligations  12.5% $ 1,000 Anderson County, SC, School District No. 5, (FSA), 5.25%, 2/1/31 $ 1,012,160 1,000 Massachusetts, (AMBAC), 5.50%, 8/1/30 1,086,190 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 700 Mississippi Development Bank Special Obligation, (AGC), 5.375%, 10/1/33 $ 703,612 800 Monroe Township, NJ, Board of Education, Middlesex County, (AGC), 4.75%, 3/1/36 750,176 1,000 Philadelphia, PA, (AGC), 7.00%, 7/15/28 1,081,210 380 Puerto Rico, (FSA), 5.25%, 7/1/27 376,443 1,985 San Juan, CA, Unified School District, (FSA), 0.00%, 8/1/23 935,253 $ 5,945,044 Insured-Hospital  11.8% $ 1,000 Arizona Health Facilities Authority, (Banner Health), (BHAC), 5.50%, 1/1/38 $ 1,004,850 670 Brevard County, FL, Health Facilities Authority, (Health First, Inc.), (MBIA), 5.125%, 4/1/31 517,086 1,250 Indiana Health and Educational Facility Finance Authority, (Sisters of St. Francis Health Services), (FSA), 5.25%, 5/15/41 1,131,575 1,000 Maryland Health and Higher Educational Facilities Authority, (Lifebridge Health), (AGC), 4.75%, 7/1/42 807,660 50 Maryland Health and Higher Educational Facilities Authority, (Lifebridge Health), (AGC), 4.75%, 7/1/42 40,381 250 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), (AGC), 5.25%, 1/1/31 241,160 500 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), (AGC), 5.25%, 1/1/36 474,460 950 Sarasota County, FL, Public Hospital Board, (Sarasota Memorial Hospital), (MBIA), 5.50%, 7/1/28 846,469 635 Vermont Educational and Health Buildings Financing Agency, (Fletcher Allen Health), (FSA), 5.00%, 12/1/34 532,422 $ 5,596,063 Insured-Housing  1.1% $ 500 Florida Housing Finance Authority, (Spinnaker Cove Apartments), (
